Citation Nr: 0921320	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected posttraumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected shell fragment wound to the buttocks area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty May 1967 to May 1973 and 
from November 1979 to March 1980.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to increased evaluations 
for posttraumatic arthritis of the left knee and shell 
fragment wound to the buttocks area.  In a rating decision 
dated in April 2006, increased evaluations of 20 percent for 
these disorders were granted, effective October 12, 2004.  

The Veteran's service-connected posttraumatic arthritis of 
the left knee is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5255 (2008).  Under Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008), a knee 
disability may be evaluated based on limitation of leg 
flexion and extension.  In addition, two separate evaluations 
may be warranted where there is arthritis of the knee with 
limitation of motion and instability.  See Esteban v. Brown 
(holding that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for the appellant to have 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Moreover, an 
increased evaluation may be warranted where the evidence 
shows functional loss of the service-connected joint in 
addition to the limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995) (holding that evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). 

The Veteran's service-connected shell fragment wound to the 
buttocks area is currently evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2008).  Under Diagnostic Code 5317, 
Muscle Group XVII involves the pelvic girdle group, to 
include the gluteus maximus, gluteus medius, and gluteus 
minimus.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination, and 
uncertainty of movement.  Under the criteria for rating 
muscle injuries, disabilities are characterized as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2008).  

The Veteran last underwent a VA examination in November 2004.  
At that time, the Veteran claimed his left knee condition had 
gradually deteriorated and affected his daily living 
activities and occupation.  The Veteran also reported pain on 
bending and manipulation.  The VA examiner noted that the 
Veteran walked with a limp and used a cane.  The Veteran 
further reported that his hip had become more painful, but 
that he was unable to tell whether the pain was in his hip 
joint or in the muscles surrounding his hip joint.

VA treatment records dated in October 2004 through October 
2005 noted that the Veteran's knee and hip pain had grown 
constant, he had resigned from his job due to his pain, and 
he walked with the assistance of a wheeled walker.  Finally, 
VA treatment records dated in August 2005 through January 
2007 noted that the Veteran was not ambulatory and therefore 
used a wheelchair.   

In this regard, the Board finds that a current examination is 
required to determine the current severity of the Veteran's 
service-connected posttraumatic arthritis of the left knee 
and shell fragment wound to the buttocks area.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) recently held that 38 U.S.C.A. § 5103(a) 
requires VA to notify a claimant that, in order to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In addition, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.  
Under the circumstances of this case, the Board concludes 
that additional notice pursuant to Vazquez-Flores v. Peake is 
required for the Veteran's increased compensation claims.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the Veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the 
disabilities and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic codes; notice of the assignment 
of disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation. 

2.  The RO must provide the Veteran a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected posttraumatic arthritis 
of the left knee and shell fragment wound 
to the buttocks area.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the left hip and knee, 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe, in detail, all 
symptomatology of the Veteran's service-
connected disabilities.  Then, to the 
extent possible, the examiner must address 
which symptoms and/or manifestations are 
due to the 1) service-connected 
posttraumatic arthritis of the left knee 
and 2) service-connected shell fragment 
wound to the buttocks area.

Then, with respect to the Veteran's 
service-connected posttraumatic arthritis 
of the left knee and shell fragment wound 
to the buttocks area, it must be 
determined whether there is weakened 
movement, excess fatigability, or 
incoordination, expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination, and with 
specific citation to flexion and 
extension.  An opinion must be provided as 
to whether any left knee or hip pain could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  With 
respect to any subjective complaints of 
pain and in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 (2008), the examiner 
is requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee or hip, the 
presence and degree of, or absence of, 
muscle atrophy, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain.  The rationale for 
each opinion expressed must also be 
provided.  The report prepared must be 
typed.

3.  The RO must provide the Veteran a VA 
examination to determine the current 
nature and severity of any muscle damage 
to the buttocks area.  The examiner must 
describe the residuals of the gunshot 
wound including any scarring and any 
joint, muscle, or neurologic impairment 
due to that disability.  Based on a review 
of the claims file and the examination 
findings, the examiner must specifically 
identify each specific muscle injured by 
the shell fragment wound to the buttocks 
area, and comment upon the nature, extent, 
and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  The examiner 
must identify the presence of any retained 
metal fragments and, if possible, identify 
the track or path each fragment traveled 
from its point of entry.  In particular, 
the examiner must identify the particular 
muscles involved and explain how any 
retained metal fragments have affected the 
functioning of each identified muscle.  
The examiner must comment as to whether 
the disability associated with the 
affected muscle(s) would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she must comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of his claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 
